Citation Nr: 1826412	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-22 906	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for sinusitis.  

3. Entitlement to service connection for hemorrhoids.

4. Entitlement to service connection for a left foot disability.

5. Entitlement to service connection for a right knee disability.

6. Entitlement to service connection for a left knee disability.

7. Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the appeal presently rests with the RO in Montgomery, Alabama.  

In his May 2014 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested a hearing before a Veterans Law Judge via live videoconference.  That hearing was scheduled for May 2017, and the Veteran notified of the date and time in a letter dated March 15, 2017.  On March 24, 2017, the Veteran submitted a letter stating that the hearing, scheduled to take place at the closest RO in Montgomery, Alabama, was a long drive, and requested that it be rescheduled at a local VA facility.  On April 17, 2017, a new letter was sent to the Veteran confirming that his hearing could only be scheduled at the Montgomery location.  That letter also explained what would happen if he failed to attend the hearing.  The Veteran ultimately failed to attend.  In light of this, the Board considers the hearing request to be withdrawn and the appeal may be adjudicated at this time.  

The issues of entitlement to service connection for right and left knee disabilities, a right ankle disability,  and a left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran does not have bilateral hearing loss within the statutory definition of that disability.

2. The Veteran does not have a present sinus disability.

3.   It is at least as likely as not that the Veteran's hemorrhoid residuals are related to active duty service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).  

2. The criteria for service connection for a chronic sinus disability have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3. The criteria for service connection for hemorrhoids have been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in October 2010.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Service Connection

The Veteran seeks service connection for bilateral hearing loss, chronic sinusitis and hemorrhoids. 

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Hearing Loss and Sinusitis

After careful review of the evidence of record, the Board finds that the claims for hearing loss and sinusitis should be denied.

Regarding the claim for hearing loss, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies, 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

In the instant case, the Board finds that service connection must be denied because the Veteran does not meet the statutory criteria for a diagnosis of bilateral hearing loss.  

The Veteran was afforded a VA examination in January 2011.  At that time, audiogram testing showed the following puretone thresholds in Hertz:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
25
LEFT
15
15
15
30
35

Maryland CNC Testing showed speech discrimination scores of 100 percent in the left ear, and 96 percent in the right ear.  

In light of the results of this examination, the Board must deny the claim.  None of the auditory thresholds are 40 Hertz or greater, and he does not have at least three thresholds at 26 Hertz or greater in either ear.  Further, his speech discrimination scores are not less than 94 percent for either ear.  As such, the Board must determine that the Veteran does not meet the criteria for a diagnosis of hearing loss for VA purposes at this time.  Essentially, the Veteran fails the first criteria for service connection, namely, a presently diagnosed disability.

The Board notes that this holding does not preclude the Veteran from obtaining service connection for hearing loss in the future, presuming that his hearing loss worsens to the point of meeting the statutory criteria for that disability.  However, under the present statutory guidelines, the Board cannot grant the claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).

Concerning the claim for sinusitis the Board similarly finds that the claim must be denied because there is no evidence of a present disability.  

The Veteran was afforded a VA examination in January 2011 in connection with his claims.  At that time, a physical examination was conducted, including a review of the Veteran's claims file and medical history and records, and diagnostic imaging.  The examiner noted the Veteran's reported longstanding history of sinus issues, but no referral for specialist care.  Symptoms included stuffiness or tightness on the sinus passage, and headaches located in the temporal area, occurring approximately 3-4 times per month, treated with over the counter medications.  Diagnostic x-rays, showed normal sinuses.  The examiner reviewed the available evidence and found no concrete diagnosis for a sinus issue.  At that time he had what was interpreted as a regular common cold, viral in origin, with occasional headaches.  Thus, no actual chronic sinus issue could be diagnosed.  

The Board has searched the record but found no other medical evidence of a present chronic sinus disability which would overcome the non-diagnosis given in the 2011 VA examination report.  In stating so, the Board does acknowledge the Veteran's own statements, and those of his spouse, attesting to migraine headaches and sinus symptoms.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability, and the Veteran, as a lay person is certainly competent to testify as to observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 307-08 (2007).  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an medical diagnosis of a chronic sinus disability, especially in light of the VA examiner's conclusions to the contrary and the fact that the evidence, including diagnostic imaging, fails to demonstrate such a diagnosis.  See id.  

In sum, the Board has reviewed the evidence of record but finds that it is insufficient to support a diagnosis of chronic sinusitis or other sinus disability for which service connection can be granted.  Thus, the claim fails the first criteria of service connection - namely, a present diagnosis - and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Hemorrhoids

As for the Veteran's hemorrhoids claim, the Board determines that this claim should be granted.  

Specifically, the Veteran was afforded a VA examination in January 2011 where the examiner noted the Veteran's  2003 diagnosis of hemorrhoids and sphincterectomy, and concluded and diagnosed an external hemorrhoid, status post hemorrhoidectomy, resolved with no residuals and no limitations.  While it is true that service connection is generally granted only for diagnosed disorders, see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), there were still apparently some residuals, as the examiner also noted occasional rectal bleeding and regular treatment with over the counter hemorrhoid medication.  Given the Veteran's lengthy service and apparent continuous symptoms following his rather recent retirement from active duty, service connection is warranted for this disorder.  


ORDER

Service connection of bilateral hearing loss is denied.

Service connection of sinusitis is denied.

Service connection for hemorrhoids is granted. 


REMAND

Inasmuch as the Board regrets further delay in the adjudication of the claims remaining on appeal, a remand is necessary to ensure a complete record upon which to decide the claim.

Once VA undertakes to provide an examination when developing a service connection claim, it must ensure an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Concerning the Veteran's claim for a left foot disability, a VA examiner in January 2011 diagnosed bilateral hallux valgus with no residuals and no limitations and stated that it was not caused by or related to service or a service-connected condition.  No explanation or rationale was given for this opinion, and the examiner did not address the Veteran's history of in-service left foot complaints.  Thus, a new examination should be scheduled and a medical nexus opinion rendered.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (a medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation of the claimed disability will be a fully informed one).  

Next, with regard to the claims of service connection for bilateral knee and right ankle disabilities, the examiner declined to diagnose a formal disability in any of the claimed joints, despite finding some level of loss of range of motion in all three  joints, and noting pain and instability.  The examiner did not provide a nexus opinion for those claims because no disability was diagnosed.

Past precedent, has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  However, recent development by the Court of Appeals for the Federal Circuit (Federal Court) has held that the term "disability" as used in 38 U.S.C. 1110, "refers to the function impairment of earning capacity, not the underlying cause of said disability," and held that "pain alone can serve as a functional impairment and therefore qualify as a disability."  In other words, where pain alone results in functional impairment, even if there is no identified underlying diagnosis, it can constitute a disability.   The Federal Court limited its holding, stating "[w]e do not hold that a veteran could demonstrate service connection simply by asserting subjective pain.... To establish the presence of a disability, the veteran will need to show that her pain reaches the level of functional impairment of earning capacity."  Essentially, subjective pain in and of itself will not establish a current disability.  Consideration should be given to the impact, or lack thereof, from pain, focusing on evidence of functional limitation caused by pain.  Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).

In light of the recent holding in Saunders, the Board finds that a remand is necessary so that a new examination may be conducted of the Veteran's right ankle and bilateral knees to establish whether the Veteran had a diagnosed disability in any of those joints, or in the alternative, symptoms including pain which reaches to the level of functional impairment of earning capacity.  If there can be such a finding, a medical nexus opinion must be rendered.

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  

2. Schedule the Veteran for a new examination in connection with his left foot claim.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination of the Veteran's left foot, to include taking a history from the Veteran.  The examiner is notified that the Veteran is competent to report observable symptomatology.  Thereafter, the examiner should provide a diagnosis which accounts for the Veteran's present symptoms.  For each diagnosed foot disability, the examiner should opine whether it is at least as likely as incurred in or otherwise related to any incident of active service, to include his multiple complaints of foot pain in service.

Any opinion rendered should include a rationale for how the opinion was reached.  Citation to evidence in the record, known medical principles, and/or medical treatise evidence would be of assistance to the Board in adjudicating the claim.

3. Schedule the Veteran for a new examination in connection with his right ankle claim.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination of the Veteran's right ankle, to include taking a history from the Veteran.  The examiner is notified that the Veteran is competent to report observable symptomatology.  Thereafter, the examiner should provide a diagnosis which accounts for the Veteran's present symptoms.  If a medical diagnosis cannot be given, the examiner must state whether the Veteran has any functional impairment, such as loss of range of motion, pain, or instability.  For each diagnosed ankle disability or finding of functional impairment, the examiner should opine whether it was at least as likely as incurred in or otherwise related to any incident of active service, to include his multiple complaints of right ankle pain in service.  In rendering this opinion, the examiner should take special notice of the veteran's March 2005 separation examination which documents chronic soreness of the ankles.  

Any opinion rendered should include a rationale for how the opinion was reached.  Citation to evidence in the record, known medical principles, and/or medical treatise evidence would be of assistance to the Board in adjudicating the claim.

4. Schedule the Veteran for a new examination in connection with his bilateral knee claims.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination of the Veteran's bilateral knees, to include taking a history from the Veteran.  The examiner is notified that the Veteran is competent to report observable symptomatology.  Thereafter, the examiner should provide a diagnosis which accounts for the Veteran's present symptoms.  If a medical diagnosis cannot be given, the examiner must state whether the Veteran has any functional impairment, such as loss of range of motion, pain, or instability in either knee.  For each diagnosed knee disability or finding of functional impairment, the examiner should opine whether it was at least as likely as incurred in or otherwise related to any incident of active service, to include his multiple complaints of knee pain in service.  In rendering this opinion, the examiner should take special notice of the veteran's March 2005 separation examination which documents chronic soreness of the knees.  

Any opinion rendered should include a rationale for how the opinion was reached.  Citation to evidence in the record, known medical principles, and/or medical treatise evidence would be of assistance to the Board in adjudicating the claim.

5. Thereafter, the RO should readjudicate the issues on appeal in light of all evidence of record.  If any benefit sought should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


